Citation Nr: 0631856	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  01-00 039A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 
1994, for the grant of service connection for dysthymic 
disorder with severe anxiety.

2.  Entitlement to an effective date earlier than March 22, 
1994, for a total rating for compensation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT THE HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION


The veteran had active service from October 1981 to December 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded the case in April 1998, February 1999, 
December 1999 for further development and additional action.

In December 2005 the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's January 2005 
decision and dismissed the appeal because of the veteran's 
death on May 24, 2005.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1981 to December 1986. 

2.	In December 2005 the Board was notified by the Court, 
via a Court order, that the appellant died in May 2005.





CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


